Citation Nr: 1744607	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  08-23 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for ischemic heart disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to June 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In October 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record and has been reviewed.

The Board previously denied the issue on appeal in August 2016.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court) which, in a July 2017 Joint Motion to Remand, vacated the Board's August 2016 decision and remanded the claims for action consistent with its decision.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In July 2017, the Court, upon Joint Motion for Partial Remand, found that the Board's August 2016 decision was based on an inadequate November 2015 examination.  The Court noted that the examiner noted a 1988 stress was normal.  The examiner went on to explain that the test "did not show ischemia and that the test was terminated due to symptoms that are not related to the cardiac condition."  

However, the Court noted that the examiner did not consider several pieces of evidence in coming to his decision.  Specifically, the Court noted that the interpretation of the April 1988 stress test was "suspicious for septal ischemia."  Additionally, the Veteran completed a stress test in April 2010, which noted "[a]ntero-septal apical ischemia" under the conclusion and plan.  Furthermore, a May 2010 medical record referenced the April 2010 stress test and concluded that the test was an "[a]bnormal function study/stress test" which was "[w]orsened since last seen" and that "[t]he stress test is suggestive of stress induced ischemia."

The Court found that the Veteran's prior medical history needs to be addressed by the VA examiner before stating an opinion and provide reasoned explanations for its conclusion.  If necessary, the examiner must also conduct another stress test to accurately determine the Veteran's current level of disability.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds the November 2015 examination inadequate and a new examination should be obtained on remand that addresses the Court's directive.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records and associate those documents with the Veteran's claims file.

2. After completing the above actions, to comply with the July 2017 Joint Motion for Remand implemented by a CAVC Order, please schedule the Veteran for an appropriate VA examination to determine the current severity of his ischemic heart disease.  The entire record and copy of this Remand must be made available to the examiner and the examiner should note such review in his/her report.  Any indicated evaluations, studies, and tests should be conducted.  Following a review of the claims file, the physician shall:

a) Describe all symptoms caused by the service-connected ischemic heart disease, as well as the current severity of each symptom.

b) The examiner must provide an assessment of exercise capacity in terms of METs; left ventricular function; and commentary on the presence, or lack thereof, of chronic congestive heart failure, and its frequency.  A laboratory determination of METs by exercise testing must be completed unless there is a medical contra-indication, the left ventricular ejection fraction has been measured and is 50 percent or less, or when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the last year.

If a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be provided.  If the METS workload testing cannot be performed for medical reasons, the examiner must explain what the medical reasons is that prevent it.

The examiner must report in detail the Veteran's complaints of dyspnea, fatigue, angina, dizziness, or syncope.
The examiner must specifically address the April 2010 stress test and May 2010 medical records that note "antero-septal apical ischemia."

In providing the above opinion, the examiner must take into account the fact that the Veteran is competent to report on the observable symptoms of his ischemic heart disease even when the symptoms are not documented in his medical records, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

The examiner must provide a thorough rationale for any opinion provided with citation to relevant evidence found in the claims file.

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures.

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




